 



Exhibit 10.2

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR UNDER THE PROVISIONS OF ANY APPLICABLE STATE
SECURITIES LAWS. ACCORDINGLY THIS NOTE MAY NOT BE SOLD, PLEDGED, TRANSFERRED OR
ASSIGNED EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER PROVISIONS OF THE
SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT.

 

 

 

SECURED PROMISSORY NOTE

 



$4,000,000.00 March 31, 2016



 

FOR VALUE RECEIVED, Samson Oil and Gas USA, Inc., a Colorado Corporation
("Maker"), hereby promises to pay to Oasis Petroleum North America LLC, a
Delaware limited liability company ("Payee"), the sum of Four Million Dollars
($4,000,000), pursuant to that certain Purchase and Sale Agreement, dated as of
December 31, 2015 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the "Agreement") in accordance with the
terms of this promissory note (this “Note”).

 

1. Payment of Principal. Maker shall pay the entire principal amount of this
promissory note (this “Note”) on or before March 31, 2017, or such later date as
may subsequently be agreed upon in writing by Maker and Payee (the “Due Date”),
together with all accrued and unpaid interest thereon,.

 

2. Security. The indebtedness evidenced by this Note is secured by that certain
Mortgage, Assignment of As-Extracted Collateral, Security Agreement and Fixture
Filing (the “Security Document”), executed and delivered by Maker, encumbering
Maker’s property more particularly described therein (the “Collateral”), dated
of even date herewith, and reference is made thereto for rights as to
acceleration of the indebtedness evidenced by this Note.

 

3. Interest. The outstanding principal balance of this Note shall accrue
interest at a fixed rate of ten percent (10%) per annum (determined on a daily
basis and for the actual number of days elapsed based upon a 365 or 366 day
year, as the case may be), simple interest; provided, however, that following an
Event of Default, the outstanding principal balance of this Note shall bear
interest as provided in Section 8 of this Note. Accrued interest on this Note
shall be paid on or before the Due Date.

 

4. Interest Method of Payment; Application. All payments of principal (including
any prepayments) of this Note shall be made on or before the Due Date thereof by
wire transfer of immediately available funds to such bank account as Payee may
from time to time designate in writing or, at Payee’s election, by a bank
cashier’s check or other certified funds drawn on a United States bank. Payments
(including all prepayments) received by Payee on this Note shall be applied
first to the payment of accrued and unpaid interest and only thereafter to the
outstanding principal balance of this Note.

 

5. Prepayment.

 

(a) Prior Notice of Prepayment Required. If Maker elects to redeem or pre-pay
all or any portion of this Note (hereinafter referred to as a “prepayment”),
Maker shall give prior notice of the prepayment to Payee.

 



 

 

 

(b) Notice to Payee. The notice of prepayment shall state:

 

(i) the prepayment date;

 

(ii) the prepayment amount;

 

(iii) that this Note or the portion thereof called for prepayment must be
surrendered to Maker to collect the prepayment; and

 

(iv) that, unless Maker defaults in making such prepayment, interest on this
Note or the portion thereof called for prepayment ceases to accrue on the
prepayment date stated in the notice;

 

(c) Effect of Notice of Prepayment. This Note when called for prepayment becomes
irrevocably due and payable on the prepayment date for the prepayment amount
specified in the notice of prepayment.

 

6. Representations. Maker hereby represents to Payee that as of the date hereof
and for so long as any portion of the indebtedness payable hereunder remain
unpaid:

 

(a) The name and address of Maker as they appear in this Note are the correct
and exact legal name and present principal address of Maker.

 

(b) This Note, the Security Document and each other document executed in
connection herewith and therewith (i) has been duly authorized, executed and
delivered by Maker and is the legal, valid and binding obligation of Maker,
enforceable in accordance with its terms, (ii) does not violate, conflict with
or result in a breach under any agreement, instrument, lease, restriction,
obligation, law, rule, regulation, or court or administrative order to which
Maker or the Collateral is subject and (iii) does not require any license,
permit, authorization, filing or consent other than those that have already been
made or obtained by Payee.

 

7. Delivery of Notices. All notices, approvals, consents, correspondence or
other communications required or desired to be given hereunder shall be given in
writing and shall be delivered by overnight courier, hand delivery or certified
or registered mail, postage prepaid, to the addresses set forth in the
Agreement.

 

8. Events of Default. The entire principal balance of this Note shall, at the
option of Payee immediately be due and payable upon the occurrence of one or
more of the following events (each, an “Event of Default”): (i) default in the
payment of principal or interest on this Note when the same shall become due and
payable; (ii) Maker’s material failure to comply with any of the provisions of,
or the material inaccuracy of any representation or warranty contained in, this
Note, the Security Document or any other document or instrument executed in
connection herewith or therewith; (iii) Maker’s (A) application for, or consent
to, the appointment of a receiver, trustee or liquidator of Maker or of its
property, (B) written admission of its insolvency or its inability to pay its
debts as they mature, or (C) general assignment of its assets for the benefit of
creditors; (iii) Maker’s filing of a voluntary petition in bankruptcy or a
petition or an answer seeking reorganization, or an arrangement with creditors;
or (iv) the entry of a court order approving a bankruptcy petition filed against
Maker against Maker that is not vacated or set aside within thirty (30) days.
Upon the occurrence of any one or more Events of Default (a) Payee may declare
immediately due and payable the entire unpaid principal amount hereof; (b)
interest shall accrue on the outstanding principal balance at fifteen percent
(15%) per annum from the date of such Event of Default until the date the unpaid
principal balance hereof is paid in full; and (c) Maker shall pay all costs,
fees and expenses, including, without limitation, reasonable attorneys’ fees and
expenses, paid or incurred by Payee in connection with collection of this Note,
whether paid or incurred in connection with collection by suit or otherwise.

 



 

 

 

9. Intercreditor. Reference is made to the Subordination and Intercreditor
Agreement dated as of March 31, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Intercreditor Agreement”), among
MUTUAL OF OMAHA BANK, as administrative agent for the First Lien Lenders (as
defined therein), and OASIS PETROLEUM NORTH AMERICA, LLC, as Second Lien Lender
(as defined therein), and SAMSON OIL AND GAS USA, INC. Notwithstanding anything
herein to the contrary, the lien and security interest granted to the Second
Lien Lender pursuant to this Agreement and the other Loan Documents (as defined
herein) and the exercise of any right or remedy by the Second Lien Lender and
the other Secured Parties hereunder are subject to the provisions of the
Intercreditor Agreement. In the event of any conflict or inconsistency between
the provisions of the Intercreditor Agreement and this Agreement, the provisions
of the Intercreditor Agreement shall control.

 

10. Miscellaneous.

 

(a) Maker hereby: (i) waives demand, presentment, protest, notice of dishonor,
suit against or joinder of any other person, and all other requirements
necessary to charge or hold Maker liable with respect to this Note; (ii) waives
any right to immunity from any such action or proceeding and waives any immunity
or exemption of any property, wherever located, from garnishment, levy,
execution, seizure or attachment prior to or in execution of judgment, or sale
under execution or other process for the collection of debts; (iii) waives any
right to interpose any set-off or non-compulsory counterclaim or to plead laches
or any statute of limitations as a defense in any such action or proceeding;
(iv) irrevocably waives the right to direct the application of any and all
payments at any time hereafter received by Payee from or on behalf of Maker.
Maker agrees that Payee shall have the continuing exclusive right to apply any
and all such payments against the then due and owing obligations of Maker in
such order of priority as Payee may deem advisable.

 

(b) Maker agrees to pay any documentary stamp required with respect to the
execution, delivery, performance or enforcement of this Note.

 

(c) This Note may not be modified or amended except by a writing executed by
Maker and Payee.

 

(d) Any consent to an amendment or a waiver by Payee will bind Payee and every
subsequent holder of this Note even if a notation of the consent or waiver is
not made on the Note.

 

(e) Any waiver by Payee of Maker’s prompt and complete performance of, or
default under, any provision of this Note shall not operate nor be construed as
a waiver of any subsequent breach or default.

 

(f) The failure by Payee to exercise any right or remedy which Payee may possess
hereunder shall not operate nor be construed as a bar to the exercise of any
such right or remedy upon the occurrence of any subsequent breach or default.

 



 

 

 

(g) No remedy conferred hereby shall be exclusive of any other remedy referred
to herein or therein or now or hereafter available at law, in equity, by statute
or otherwise.

 

(h) It is the intent of Payee and Maker in the execution of this Note and the
Security Documents to contract in strict compliance with applicable usury law.
In furtherance thereof, Payee and Maker stipulate and agree that none of the
terms and provisions contained in this Note or in any other Security Document
shall ever be construed to create a contract to pay for the use, forbearance or
detention of money, interest at a rate in excess of the Maximum Rate; Maker
shall not ever be obligated or required to pay interest on this Note at a rate
in excess of the Maximum Rate that may be lawfully charged under applicable law,
and the provisions of this paragraph shall control over all other provisions of
this Note and any other Security Document which may be in apparent conflict
herewith. Payee, including each holder of this Note, expressly disavows any
intention to charge or collect excessive unearned interest or finance charges in
the event the maturity of this Note is accelerated. If the maturity of this Note
shall be accelerated for any reason or if the principal of this Note is paid
prior to the end of the term of this Note, and as a result thereof the interest
received for the actual period of existence of the Loan exceeds the amount of
interest that would have accrued at the Maximum Rate, Payee or other holder of
this Note shall, at its option, either refund to Maker the amount of such excess
or credit the amount of such excess against the outstanding principal of this
Note and thereby shall render inapplicable any and all penalties of any kind
provided by applicable law as a result of such excess interest. In the event
that Lender or any other holder of this Note shall contract for, charge or
receive any amounts and/or any other thing of value which are determined to
constitute interest which would increase the effective interest rate on this
Note to a rate in excess of the Maximum Rate, all such sums determined to
constitute interest in excess of the amount of interest at the Maximum Rate
shall, upon such determination, at the option of the Payee or other holder of
this Note, be either immediately returned to Maker or credited against the
outstanding principal of this Note, in which event any and all penalties of any
kind under applicable law as a result of such excess interest shall be
inapplicable. By execution of this Note Maker acknowledges that it believes the
indebtedness and interest to be non-usurious and agrees that if, at any time,
Maker should have reason to believe that the indebtedness and interest is in
fact usurious, it will give Payee or other holder of this Note notice of such
condition and Maker agrees that Payee or other holder shall have ninety (90)
days in which to make appropriate refund or other adjustment in order to correct
such condition if in fact such exists. The term "applicable law" as used in this
Note shall mean the laws of the State of Texas or the laws of the United States,
whichever laws allow the greater rate of interest, as such laws now exist or may
be changed or amended or come into effect in the future. The term "Maximum Rate"
means, with respect to Payee, the maximum nonusurious rate of interest that
Payee is permitted under applicable State of Texas law to contract for, take,
charge, or receive with respect to similar indebtedness.

 

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL IN ALL
RESPECTS BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF TEXAS (WITHOUT GIVING EFFECT TO TEXAS' PRINCIPLES OF CONFLICTS
OF LAW) AND THE LAWS OF THE UNITED STATES APPLICABLE TO TRANSACTIONS IN SUCH
STATE. MAKER HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
TEXAS OR FEDERAL COURT SITTING IN HOUSTON, TEXAS (OR ANY COUNTY WHERE ANY
PORTION OF THE PREMISES IS LOCATED) OVER ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS NOTE OR ANY OF THE LOAN DOCUMENTS.

 



 

 

 

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE OR ANY SECURITY DOCUMENT
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
PARAGRAPH.

 

THIS WRITTEN AGREEMENT REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.

 

 

[Signature page follows.]

 



 

 

 

 

  SAMSON OIL AND GAS USA, INC.           By: /s/ Robyn Lamont   Name: Robyn
Lamont,     Vice President and Chief Financial Officer      

 



 

 

